Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 February 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philada 9th Feby 1782
                  
                  I have been honored with your Excellencys favors of the 12th and 22d ulto the last inclosing Copies of General Greene’s letter to you and your answer—After informing you, that I concur with you in opinion, that it would not be politic, at this moment, to move a detachment from your main Body to the southward, permit me to assure you that I very sensibly feel your goodness in determining to advance the Legion as soon as possible to the Frontiers of North Carolina.  I have only to request, that the commanding Officer may have orders to proceed further or not as circumstances may require.  The move of the Legion will be perplexing to the enemy, and as it has been heretofore the advanced Corps of your Excellency’s Army, you may, I think, give out (and it will carry with it a strong marks of probability) that your whole Army is to follow as soon as the weather will admit of the march—supposing the enemy should receive the reinforcement from Ireland, I do not imagine that he will, after the many severe blows he has felt from plunging himself into the Country, march to any great distance from Charles town, especially if he considers, that, while France has a naval superiority in the West Indian or American seas, a Body of Troops might be easily thrown in between him and the Town, whereby his ruin would be inevitable.
                  It would certainly be to our true interest, if it could be done, to give General Greene such a Force, that he should be able, under all circumstances, to keep the enemy confined to their posts upon the Coasts of south Carolina and Georgia: But should your excellent and valuable Body of Men be made use of for that purpose, it might possibly interfere with the plan of Campaign which we may shortly expect from your Court—Those States, where Troops compose the southern Army, will be pressed to send forward reinforcement to General Greene as early and as expeditiously as possible.
                  I am apprehensive your Excellency will think me unmindful of a most agreeable piece of duty which I have been directed to perform by Congress—It is, the presentation of two of the Field pieces taken at York, with an inscription engraved on them expressive of the occasion.  I find a difficulty in getting the engraving properly executed,  when it will be finished, I shall, with peculiar pleasure, put the Cannon into your possession.
                  In an address which I have lately received from the senate of the State of Virginia on account of the surrender of York and Gloucester, I am desired to make their most grateful acknowledgments to your Excellency and to the Officers and Men under your command for your eminent services upon that occasion and to assure you that they see with pleasure the harmony which subsists between the inhabitants of the state and their generous Allies—I take the first opportunity of making this agreeable communication.
                  In my letter of the 14th of January I requested that Lord Rawdon might be exchanged for Brigadier General Moultrie of South Carolina in preference to any of the Colonels mentioned by Sir Henry Clinton, it being more conformable to our practice than to make exchanges by composition.  I now take the liberty of confirming that request.  I have the honor to be &c.
               